Citation Nr: 0919482	
Decision Date: 05/22/09    Archive Date: 05/26/09

DOCKET NO.  05-07 721	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an initial evaluation in excess of 10 percent 
for stasis dermatitis of the lower extremities secondary to 
service connected residuals of second degree burns of the 
lower extremities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Daniel S. Lee, Associate Counsel
INTRODUCTION

The Veteran served on two periods of active duty from June 
1946 through May 1949 and from November 1951 through July 
1969.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2004 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO) in Atlanta, Georgia.  The Veteran appeared and provided 
testimony at a Video Conference hearing held at the RO in 
Atlanta, Georgia in August 2006.

In February 2007 this matter was remanded by the Board for 
additional development consisting of:  obtaining additional 
treatment records from the VA medical center in Atlanta, 
Georgia; obtaining additional private treatment records from 
Dr. Richard Arasi and Dr. Roaj Ujjin; consideration of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b) and 
(c); and readjudication of the Veteran's claim.  The RO 
completed the action directed in the February 2007 remand, 
and issued a January 2009 Supplemental Statement of the Case.  
This matter has now returned to the Board for adjudication.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The Veteran's stasis dermatitis of both legs has affected 10 
percent of the Veteran's exposed area and 10 percent of the 
Veteran's entire body; has not required systemic therapy such 
as corticosteroids or other immunosuppressive drugs during 
the past 12 month period; and has not presented such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular scheduler standards.

CONCLUSION OF LAW

The criteria for an initial evaluation in excess of 10 
percent for stasis dermatitis of the lower extremities 
secondary to service connected residuals of second degree 
burns of the lower extremities have not been met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.159, 3.321, 4.1, 4.7, 4.118, Diagnostic Code 
7806 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Applicable laws and regulations

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities.  Ratings 
are based on the average impairment of earning capacity.  
Individual disabilities are assigned separate diagnostic 
codes.  See 38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.

In cases in which a claim for a higher initial evaluation 
stems from an initial grant of service connection for the 
disability at issue, multiple ("staged") ratings may be 
assigned for different periods of time during the pendency of 
the appeal.  Staged ratings are appropriate when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  The relevant focus for adjudicating an 
increased rating claim is on the evidence concerning the 
state of the disability from the time period one year before 
the claim was filed until VA makes a final decision on the 
claim.  See generally Fenderson v. West, 12 Vet. App. 119 
(1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  See 38 C.F.R. § 4.7

II.  Analysis

The diagnostic criteria for evaluating skin disorders, 
including 38 C.F.R. § 4.118, Diagnostic Code 7806 for 
dermatitis and eczema, have been substantially revised.  
These revisions were effectuated as of August 30, 2002.

Under the revised provisions of 38 U.S.C.A. § 4.118, 
Diagnostic Code 7806, a 10 percent evaluation is warranted 
for cases with at least five percent, but less than 20 
percent of the entire body, or at least five percent, but 
less than 20 percent, of exposed areas affected; or 
intermittent systemic therapy such as corticosteroids or 
other immunosuppressive drugs required for a total duration 
of less than six weeks during the past 12-month period.

A 30 percent evaluation is assigned in cases of 20 to 40 
percent of the entire body or 20 to 40 percent of exposed 
areas affected; or systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.

A maximum 60 percent evaluation is appropriate in cases of 
more than 40 percent of the entire body or more than 40 
percent of exposed areas affected; or constant or near-
constant systemic therapy such as corticosteroids or other 
immunosuppressive drugs required during the past 12-month 
period.

Alternatively, eczema may be evaluated as disfigurement of 
the head, face, or neck pursuant to Diagnostic Codes 7800 
through 7804, and based upon limitation of function of the 
affected body part pursuant to Diagnostic Code 7805, 
depending upon the predominant disability.

In this case, the Veteran's service treatment records confirm 
that the Veteran was involved in an in-service slip and fall 
incident while on KP duty in September 1953 in which he 
sustained scalding injuries to both legs.  Subsequent 
treatment records do not reflect any active treatment to the 
Veteran's legs.

An October 1955 physical examination report, however, 
reflects that the Veteran reported that he was hospitalized 
in 1954 following the incident.  A clinical examination 
revealed a scar on the Veteran's right knee.  The lower 
extremities were found to be otherwise normal.

At an April 1966 physical examination, the Veteran reported 
that he experienced weakness in both calves and legs since 
the 1953 slip and fall incident.  He further reported 
claudication on prolonged walking or standing.  The examiner 
noted that the Veteran sustained hot water burns to both 
legs, that he was treated conservatively, and that he 
experienced a good recovery.  No significant scars were noted 
on the Veteran's legs from the reported burn injury.

At the Veteran's December 1968 retirement examination, the 
Veteran again reported the burn injuries sustained in his 
September 1953 slip and fall incident.  He stated that he was 
hospitalized for thirty days following the incident.  At the 
time of the examination, the Veteran reported that he was 
experiencing occasional leg cramps after prolonged activity.  
A clinical examination of the lower extremities revealed 
normal findings.

Post-service treatment records reveal that the Veteran began 
receiving private treatment from Dr. Richard Arasi in 
November 2000 for various symptoms including a rash on both 
legs.  He was diagnosed with stasis eczema of both legs and 
prescribed a triamcinolone 0.1 percent ointment which was to 
be applied twice per day.

A subsequent January 2001 treatment note from Dr. Arasi 
reflects that the Veteran's stasis dermatitis had improved.  
The Veteran was instructed to continue treating his legs with 
triamcinolone ointment.

In February 2003, the Veteran underwent a VA examination of 
his lower extremities for various disorders which included 
residual symptoms from a broken right toe and broken right 
foot, calluses on his left foot, and scarring on both legs 
resulting from second degree burns to both legs.  At that 
time, the Veteran reported itching in both legs and stated 
that both of his legs tired easily, resulting in his legs 
being restless at night and disturbing his sleep pattern.  He 
also reported that his symptoms appeared to worsen with age 
and that he noticed permanent sensitivity to cold in both 
lower extremities.  A skin examination revealed minimal 
scarring at both lower extremities which were secondary to 
old healed scar wounds.  Although the examiner concluded that 
the Veteran would experience limitations of standing and 
walking for extended periods of time, she did not relate 
these limitations specifically to the scars on the Veteran's 
lower extremities.

The Veteran was seen for a second VA examination of his lower 
extremities in November 2003.  Specifically with regard to 
the Veteran's scars and burn injury on his lower extremities, 
the Veteran reported symptoms of pain and cramps while 
walking and standing.  According to the Veteran, he was not 
working when this reported condition developed.  An 
examination of the Veteran's skin revealed signs of skin 
disease on both legs with exfoliation, crusting, and 
inflexibility of more than six inches.  Hyperpigmentation and 
abnormal skin texture which covered an area of more than six 
square inches was present on the Veteran's legs.  There was 
no ulceration, tissue loss, induration, hypopigmentation, or 
limitation of motion.  No burn scars were present.  Overall, 
the examiner determined that the skin lesion coverage of the 
exposed area of the Veteran's legs was 10 percent.  Skin 
lesion coverage relative to the whole body was also 10 
percent.  During a musculoskeletal examination the Veteran 
demonstrated normal posture and gait.  Range of motion of 
both the left and right knees and ankles were normal.  With 
regard to the Veteran's burn injuries, he was diagnosed with 
burn scars on both legs which resulted from second degree 
burns and stasis dermatitis of the lower legs secondary to 
burns on his lower legs.

A June 2003 private treatment note from Dr. Arasi reflects 
that the Veteran reported itching, burning, and stinging at 
the burn sites on his legs.  He was diagnosed with low grade 
stasis dermatitis and instructed to continue treatment with 
triamcinolone 0.1 percent ointment, applied twice per day.

The Veteran returned to Dr. Arasi in June 2004, at which time 
his stasis dermatitis was found to be stable.  He was advised 
to continue treating with his topical ointment.
In February 2005, the Veteran received a VA examination which 
was specifically focused on the diagnosed stasis dermatitis 
on his legs.  The Veteran reported ongoing symptoms in his 
legs, which included constant itching and crusting.  He 
reported that, over the prior twelve months, he had been 
prescribed only topical medication for his skin condition.  
According to the Veteran, his reported symptoms resulted in 
functional limitations of difficulty standing and walking.  A 
physical examination of the skin revealed nearly identical 
findings to those set forth in the November 2003 VA 
examination report.  On this occasion, however, the examiner 
noted that the Veteran's skin lesion coverage was 8.0 
percent, as opposed to 10 percent as noted in the November 
2003 examination.  A musculoskeletal examination revealed 
normal posture and gait.  There were no signs of any abnormal 
weight bearing.  Motion testing in the left and right knees 
revealed range of motion of 120 degrees on the right and 110 
on the left with pain noted at the end of motion.  Range of 
motion of both the left and right ankles was normal.  Based 
upon the examination, the examiner confirmed the diagnosis of 
stasis dermatitis of the lower extremities secondary to 
second degree burn scars of both lower legs, with no change 
relative to the diagnosis provided at the prior November 2003 
VA examination.  With regard to the noted diminished range of 
motion in the Veteran's knees, the examiner opined that this 
was not due to the diagnosed stasis dermatitis, but noted 
that the effect of the stasis dermatitis on the Veteran's 
daily activity was limited standing and walking.

In March 2005, the Veteran submitted a handwritten statement 
in which he related symptoms including pain in his legs, 
itching, burning, stinging, tired muscles, and discomfort.  
He stated that these symptoms affected his sleep and limited 
his ability to walk and to work.

Subsequent treatment records from Dr. Arasi relating to 
treatment through August 2005 indicate stable stasis 
dermatitis.  The Veteran continued treating this condition 
with triamcinolone 0.1 percent ointment, applied twice per 
day.

In December 2005, the Veteran received private treatment from 
Dr. Roaj Ujjin for reported restless leg syndrome.  Although 
the corresponding treatment note indicates diagnosis of 
restless leg syndrome, Dr. Ujjin does not provide any opinion 
which relates that condition to the Veteran's 1953 burn 
injury.

The Veteran appeared and provided testimony at a Video 
Conference hearing in August 2006.  At that time, he reported 
that he used a cortisone steroid cream three times per day.  
He stated that contact of water and sweat on his legs caused 
him to experience burning and itching in his legs.  He also 
reported that exposure of the affected area to sunlight "set 
off" the symptoms in his legs.  He testified that he was 
unable to take hot showers or wear full length socks, and 
that contact of the fabric from his pants also caused 
irritation to his legs.  The Veteran further testified that 
he was required to ambulate with the use of two canes because 
his legs had been weakened.  Although the Veteran testified 
as to his belief that the weakening of his legs and restless 
leg syndrome were related to his in-service burn injuries, he 
was unable to testify that any treating private or VA 
physician had ever advised him that these conditions were 
related to his in-service burn injury.

Based upon the foregoing evidence and pursuant to 38 C.F.R. 
§ 4.118, Diagnostic Code 7806, the Veteran is not entitled to 
an initial evaluation in excess of 10 percent for stasis 
dermatitis of the lower extremities secondary to service 
connected residuals of second degree burns of the lower 
extremities.  The Veteran's VA examinations of November 2003 
and February 2005 have revealed that the Veteran's skin 
lesion coverage was between eight to ten percent relative to 
the whole body and relative to the exposed areas affected.  
Since the medical evidence does not demonstrate that more 
than 20 percent of the Veteran's entire body or more than 20 
percent of the exposed areas are affected by the stasis 
dermatitis, a disability evaluation of 30 percent or greater 
is not warranted in this case.

The Board is mindful that, in a VA Form 21-4138 submitted in 
August 2004, the Veteran purported to be using a 
corticosteroid twice per day to control the symptoms in his 
legs.  The medical evidence reflects that the Veteran has 
used a prescribed triamcinolone 0.1 percent ointment on a 
daily basis since November 2000.  Nonetheless, the Veteran's 
use of triamcinolone or other topical corticosteroid 
ointments is not "systemic therapy" as contemplated by 38 
C.F.R. § 4.118, DC 7806.  The Board observes that under the 
Diagnostic Code 7806, a noncompensable evaluation is required 
in instances where a veteran demonstrates dermatitis or 
eczema involving, "less than 5 percent of the entire body or 
less than 5 percent of exposed areas affected, and; no more 
than topical therapy required during the past 12-month 
period." (emphasis added).  The definition of "systemic 
therapy" should be determined by reference to the rest of the 
regulation.  In this instance, where Diagnostic Code 7806 
uses the term "topical therapy" in setting out the criteria 
for a noncompensable rating, this parallels the usage of 
"systemic therapy" in the criteria for evaluations of 10, 30, 
and 60 percent.  Thus, the structure of the diagnostic code's 
rating criteria sets up a dichotomy between topical therapy 
and systemic therapy.  Given those two alternatives, topical 
ointment (such as the triamcinolone ointment used by the 
Veteran in this case) belongs in the category of "topical 
therapy" and not "systemic therapy."

The Veteran has submitted no evidence showing that this 
disorder has markedly interfered with his employment status 
beyond that interference contemplated by the assigned 
evaluation, and there is also no indication that this 
disorder has necessitated frequent, or indeed any, periods of 
hospitalization during the pendency of this appeal.  As such, 
the Board is not required to remand this matter to the RO for 
the procedural actions outlined in 38 C.F.R. § 3.321(b)(1), 
which concern the assignment of extra-schedular evaluations 
in "exceptional" cases.  See Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 94-95 
(1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

Currently, the only other evidence of record supporting the 
Veteran's claim is his own lay opinion, as indicated in 
August 2006 Video Conference hearing testimony in which he 
opined that continued weakness in his legs was attributable 
to his in-service burn injury.  The Board also notes the 
Veteran's March 2005 statement in which he related that his 
present leg symptoms limited his ability to walk and work.

In the present case, the Veteran has not been shown to 
possess the requisite medical training, expertise, or 
credentials needed to render either a diagnosis or a 
competent opinion as to medical causation for symptoms of 
weakness in his legs or restless leg syndrome.  Accordingly, 
his lay opinion does not constitute competent medical 
evidence and lacks probative value as to the matter of 
medical diagnoses and causation.  See also Layno v. Brown, 6 
Vet. App. 465, 470 (1994) (a veteran is competent to report 
that on which he or she has personal knowledge); Espiritu v. 
Derwinski, 2 Vet. App. 482 (1992) (a veteran is not competent 
to offer opinions on medical diagnosis or causation).

Finally, the Board finds that there is no basis for a 
"staged" rating pursuant to Fenderson or Hart.  Rather, the 
symptomatology shown upon examination during the pendency of 
the appeal has been essentially consistent and fully 
contemplated by the assigned disability ratings.

Accordingly, the Veteran's claim for an initial evaluation in 
excess of 10 percent for stasis dermatitis of the lower 
extremities secondary to service connected residuals of 
second degree burns of the lower extremities, is denied.

III.  Duties to notify and assist

VA's duties to notify and assist claimants in substantiating 
a claim for VA benefits are found at 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 and 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical evidence or lay evidence that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); see also Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  In accordance with 38 C.F.R. § 
3.159(b)(1), proper notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will seek to provide; 
and (3) that the claimant is expected to provide.  Notice 
should be provided to a claimant before the initial 
unfavorable decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

38 C.F.R. § 3.159 has been revised in part recently.  These 
revisions are effective as of May 30, 2008.  73 Fed. Reg. 
23,353-23,356 (April 30, 2008).  The final rule, among other 
changes, removes the third sentence of 38 C.F.R. § 
3.159(b)(1), which had stated that VA will request the 
claimant to provide any evidence in his or her possession 
that pertains to the claim.  

In the present case, the Veteran was notified of the 
information and evidence needed to substantiate and complete 
a claim for service connection for stasis dermatitis of the 
lower extremities secondary to service connected residuals of 
second degree burns of the lower extremities in a December 
2002 notification letter.  In March 2006, the Veteran was 
notified that a disability rating and an effective date for 
the award of benefits are assigned in cases where service 
connection is warranted.  See Dingess/Hartman v. Nicholson, 
19 Vet. App. 473 (2006).  After a reasonable time period in 
which the Veteran was provided an opportunity to respond, 
this matter was readjudicated in an October 2007 Supplemental 
Statement of the Case.

Moreover, as this case concerns an initial evaluation and 
comes before the Board on appeal from the decision which also 
granted service connection, there can be no prejudice to the 
Veteran in failing to provide adequate 5103(a) notice for the 
service connection claim.  See Dunlap v. Nicholson, 21 Vet. 
App. 112 (2007); VAOPGCPREC 8-2003 (Dec. 22, 2003) (in which 
the VA General Counsel held that separate notification is not 
required for "downstream" issues following a service 
connection grant, such as initial rating and effective date 
claims).

In addition, VA has fulfilled its duty to assist in obtaining 
identified and available evidence needed to substantiate a 
claim.  The Veteran's service treatment records, VA medical 
center treatment records, and private treatment records from 
Dr. Richard Arasi and Dr. Roaj Ujjin have been obtained.  
Additionally, he was afforded three VA examinations in 
February 2003, November 2003, and February 2005.

Overall, there is no evidence of any VA error in notifying or 
assisting the Veteran that reasonably affects the fairness of 
this adjudication.



ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for stasis dermatitis of the lower extremities secondary to 
service connected residuals of second degree burns of the 
lower extremities, is denied.




____________________________________________
MARY GALLAGHER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


